Case 14-45008        Doc 49     Filed 04/04/19     Entered 04/04/19 12:11:13          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-45008
         John Harris Jr
         Tracy Harris
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/18/2014.

         2) The plan was confirmed on 02/27/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
07/07/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 04/28/2017, 04/28/2017, 12/14/2018.

         5) The case was dismissed on 02/01/2019.

         6) Number of months from filing to last payment: 43.

         7) Number of months case was pending: 52.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $42,025.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-45008       Doc 49      Filed 04/04/19    Entered 04/04/19 12:11:13                 Desc         Page 2
                                                 of 3



 Receipts:

         Total paid by or on behalf of the debtor            $19,845.35
         Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                  $19,845.35


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $3,965.58
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                       $958.90
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,924.48

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal       Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 AMERICREDIT FINANCIAL DBA GM F Secured       13,725.00     13,725.00        13,725.00      12,868.99    1,699.62
 AMERICREDIT FINANCIAL DBA GM F Unsecured            NA       8,359.59         8,359.59           0.00        0.00
 CAVALRY SPV I LLC              Unsecured      1,123.00         378.77           378.77           0.00        0.00
 CERASTES LLC                   Unsecured            NA         968.00           968.00           0.00        0.00
 INTERNAL REVENUE SERVICE       Unsecured      1,487.00       2,289.01         2,289.01           0.00        0.00
 INTERNAL REVENUE SERVICE       Priority          773.00        769.76           769.76        352.26         0.00
 INTERNAL REVENUE SERVICE       Priority       1,487.00            NA               NA            0.00        0.00
 IOWA DEPARTMENT OF REVENUE     Priority            0.00           NA               NA            0.00        0.00
 ADVENTIST GLEN OAKS HOSPITAL Unsecured           571.00           NA               NA            0.00        0.00
 CHASE                          Unsecured         436.00           NA               NA            0.00        0.00
 CREDIT MANAGEMENT SYST         Unsecured         304.00           NA               NA            0.00        0.00
 MRSI                           Unsecured         384.00           NA               NA            0.00        0.00
 QUEST DIAGNOSTICS              Unsecured         121.00           NA               NA            0.00        0.00
 TOWN COUNTRY FURNISHINGS/CRE Unsecured            83.00           NA               NA            0.00        0.00
 VERIZON WIRELESS/PINNACLE CRED Unsecured         851.00           NA               NA            0.00        0.00
 DUPAGE PATHOLOGY ASSOCIATES Unsecured            143.00           NA               NA            0.00        0.00
 FIRST PREMIER BANK/MIDLAND FUN Unsecured         485.00           NA               NA            0.00        0.00
 FIRST PREMIER BANK             Unsecured         380.00           NA               NA            0.00        0.00
 H & R ACCOUNTS INC             Unsecured      1,105.00            NA               NA            0.00        0.00
 T MOBILE                       Unsecured            NA         895.70           895.70           0.00        0.00
 US DEPARTMENT OF EDUCATION     Unsecured      4,270.00       4,511.11         4,511.11           0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-45008        Doc 49      Filed 04/04/19     Entered 04/04/19 12:11:13              Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal             Interest
                                                            Allowed               Paid                 Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00                $0.00
       Mortgage Arrearage                                     $0.00              $0.00                $0.00
       Debt Secured by Vehicle                           $13,725.00         $12,868.99            $1,699.62
       All Other Secured                                      $0.00              $0.00                $0.00
 TOTAL SECURED:                                          $13,725.00         $12,868.99            $1,699.62

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00               $0.00
        Domestic Support Ongoing                              $0.00              $0.00               $0.00
        All Other Priority                                  $769.76            $352.26               $0.00
 TOTAL PRIORITY:                                            $769.76            $352.26               $0.00

 GENERAL UNSECURED PAYMENTS:                             $17,402.18                $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,924.48
         Disbursements to Creditors                            $14,920.87

 TOTAL DISBURSEMENTS :                                                                      $19,845.35


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/04/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
